Citation Nr: 1818564	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-07 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for stomach ulcers, claimed as due to exposure to herbicide agents. 

6.  Entitlement to service connection for a skin disorder, claimed as due to exposure to herbicide agents.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969, to include service in the Republic of Vietnam.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the March 2014 statement of the case.  Furthermore, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2017); see also 38 U.S.C. § 7105(e)(1) (2012)); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may consider such newly received evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

PTSD

The Veteran was last afforded a VA examination in April 2010 so as to determine the nature and severity of his PTSD.  However, the Board finds that, as the Veteran reported additional mental health symptoms at the April 2017 Board hearing and as described in more recent VA treatment records, a remand is necessary in order to afford him a VA examination so as to address the current nature and severity of his PTSD.  

In this regard, at his April 2017 hearing, the Veteran reported that he believed his depression and thought processes had gotten worse since 2010 as he felt alienated and did not have close and meaningful relationships with anyone, including his spouse.  He further stated that he was very suspicious of anything authority-related.  The Veteran indicated that he tried to avoid being in a crowd, did not watch any combat or violence related television shows as it resulted in him becoming more depressed, and did not speak to his wife, friends, or relatives about what happened to him while in service.  He further indicated that he had retired and last worked in approximately 2015.  Here, the Veteran explained that, when he had been working, he experienced memory loss and a lack of concentration, and did not complete tasks.  The Veteran noted that he did not associate much with his brothers and sisters as he was not the person he used to be.  

Additionally, a May 2014 VA treatment record noted that the Veteran reported experiencing symptoms of avoidance, arousal, and re-experiencing.  A June 2014 VA treatment record revealed that the Veteran participated in a PTSD residential rehabilitation treatment program from April 2014 to June 2014.  Moreover, in a March 2014 written correspondence by the Veteran's spouse, P.J., she reported that she noticed the Veteran had difficulties with being in large crowds, did not want to participate in events where there would be more than a few people, and, at times, withdrew from her.  

Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the April 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Bilateral Hearing Loss 

The Veteran contended that he has bilateral hearing loss as a result of in-service noise exposure.  Specifically, in written correspondences and at the April 2017 Board hearing, he reported that, prior to being drafted, his hearing was normal and, while in combat during service, he was exposed to sounds from gunfire, high explosive bombs, rockets, mortars, aircraft engines, diesel engines, and tanks.  He further reported that he was not provided hearing protection.  The Veteran indicated that he has had hearing loss since service, has great difficulty in hearing normal level conversations, and has to look at people in their eyes, and watch their lips and expressions in order to determine what is trying to be communicated to him.  In this regard, the Veteran's DD Form 214 shows that his primary military occupational specialty was Light Weapons Infantryman, reflecting potential noise exposure during service.  Such record further shows that the Veteran is a recipient of a Combat Infantryman Badge and, although not specifically documented in his military personnel records, his account of immediate proximity to, and acoustic trauma from, the sounds of gunfire, high explosive bombs, rockets, mortars, aircraft engines, diesel engines, and tanks while in combat in Vietnam is credible as such is consistent with the circumstances of his combat service.  38 U.S.C. § 1154(b).  

In support of the Veteran's claim, in the March 2014 written correspondence by his spouse, P.J., she reported that the Veteran had difficulty in hearing since she had known him (since approximately 1971), and such had gotten progressively worse.  P.J. further reported that the Veteran had difficulty in understanding verbal conversations and conversations over the telephone. 

Service treatment records (STRs) indicate that, upon entrance to service in June 1967, examination revealed that the Veteran's ears and drums were normal.  On audiology testing, auditory thresholds findings, in decibels, were as follows (such is unclear and difficult to interpret): 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
0
5






However, because it is unclear whether the service department used American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units between January 1, 1967, and December 31, 1970, the Board will consider such findings under both ASA and ISO-ANSI standards and rely on the unit measurements most favorable to the Veteran.  As such, the conversion to ISO units is below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
15
10
10
X
10






During the Veteran's  November 1969 discharge examination, the examiner evaluated his ears and drums as normal.  On audiology testing, the report revealed auditory  thresholds findings, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0






The conversion to ISO units is below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
15
10
10
X
5






An October 2002 VA treatment record reflects the Veteran's complaint of bilateral ear discomfort, especially in the right ear.  Such record further reflected that, upon examination, the Veteran's ear drums appeared somewhat retracted.  
 
In April 2010, the Veteran underwent a VA audiological examination.  At such time, the examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear for VA purposes under 38 C.F.R. § 3.385, but found that it was not related to military noise exposure.  As rationale for the opinion, the examiner noted that the June 1967 and November 1969 audiograms showed normal hearing in both of the Veteran's ears.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here, such rationale did not consider a line of research conducted by Dr. Sharon G. Kujawa, which establishes the possibility of delayed-onset hearing loss.  Specifically, such indicates, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).  Furthermore, the examiner did not consider the Veteran's military occupational specialty of Light Weapons Infantryman or his lay statements in reference to his in-service noise exposure while in combat, and the impact such had on his diagnosed bilateral hearing loss.  Thus, the Board finds that an addendum opinion is necessary. 

Sleep Apnea and Hypertension

The Veteran contends that his current sleep apnea and hypertension are related to his military service.  Specifically, he reported that, during basic training, he would constantly wake up in the middle of the night thinking about what was pending and, while participating in field exercises while in Vietnam, he would not sleep more than an hour to two at a time.  Here, the Veteran further reported that, in his position, it was required for one individual to be awake at all times and, as such, guard duty was divided up from dusk until dawn in a rotation manner.  

Additionally, the Veteran indicated that, while he was diagnosed with sleep apnea in 1993, he began experiencing the symptoms of such disorder in approximately 1970, and his spouse told him that he would snore and wake up in the middle of the night gasping for air.  He further indicated that, prior to service, he did not have any problems sleeping.  Furthermore, the Veteran alleged that his hypertension was diagnosed within one year of his service discharge, and was a result of stressful incidents he experienced while in Vietnam.  Here, he further alleged that he was confined in barbwire in the chow hall, which allowed individuals to insult him, and throw dirt and spit on him.  Moreover, he stated that, prior to service, he did not have high blood pressure, and had been taking hypertension medicine since 1970.  In general, the Veteran noted that he did not report his complaints while in service as he did not want to receive punishment for doing so or have the stigma of being a bad soldier.  Therefore, he claims that service connection for sleep apnea and hypertension is warranted.

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnoses referable to sleep apnea or hypertension; however, his DD Form 214 confirms that his military occupational specialty was Light Weapons Infantryman.  Furthermore, a May 1969 STR reveals a diagnosis of anxiety neurosis with inadequate personality.  An additional May 1969 STR further reveals that the Veteran was found not medically qualified for active combat duty due to his acute anxiety attacks in combat that incapacitated him and made him a danger to his unit.  Moreover, in the March 2014 written correspondence from the Veteran's spouse, P.J., she reported that she married the Veteran in March 1976, and around such time, she noticed that the Veteran would stop breathing during the night.  She further reported that she advised the Veteran to be tested for sleep apnea as she was a registered nurse, but he was stubborn and did not get tested for such until years later.  

The Veteran's post-service VA treatment records note assessments of obstructive sleep apnea and hypertension in June 2014, and a diagnosis of obstructive sleep apnea syndrome in January 1995 and December 2008.  An additional January 1995 private treatment record indicates that the Veteran was to be started on nasal-CPAP as soon as possible.  Private treatment records dated from September 1998 to March 2009 report an assessment of hypertension.  

Furthermore, with respect to hypertension, while such is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.  The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era for 11 months and 22 days.  Thus, he is presumed to have been exposed to herbicide agents coincident with such service. 

In the instant case, the Board finds that, in light of the Veteran's VA and private treatment records showing a current diagnosis of sleep apnea and hypertension; lay statements from the Veteran regarding his in-service sleeping patterns and stressful incidents while in Vietnam; confirmation of the Veteran's military occupational specialty as Light Weapons Infantryman, his in-service diagnosis of anxiety neurosis, and his acknowledged in-service exposure to herbicide agents; and the Veteran's and his spouse's report of a continuity of related symptomatology, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his hypertension and sleep apnea.

Stomach Ulcers and Skin Disorder 

The Veteran contends that he has stomach ulcers and a skin disorder as a result of his exposure to herbicide agents coincident with his service in the Republic of Vietnam.  Specifically, he reported that, once he was in Vietnam, he started having rashes and lesions on his skin.  Here, the Veteran further reported that every time that he bathed, his shoulders, arms, backs, and legs would turn red and it would feel as if he was wearing wool.  Additionally, he indicated that he had never had skin issues before he went to Vietnam, but since such time, he continues to have skin issues, which seem to be aggravated by his exposure to the sun.  He further indicated that he was stationed along the DMZ where individuals would aerial spray Agent Orange usually once a week and would not tell anyone to move out of the way.  Furthermore, the Veteran noted that his stomach issues began while he was in Vietnam and have continued since such time.  He further noted that, while he was in the jungles, he would run out of water and be forced to drink the rain water that was collected in the bomb craters that had been sprayed.  Here, the Veteran reported that he frequently suffered from heart burn and stomach pains.  He explained that, immediately following his discharge from service, he saw doctors; however, such treatment records have been destroyed.  He further explained that his doctors have told him that they believed his stomach and skin disorders were caused by herbicide exposure.  In general, the Veteran noted that he did not report his complaints while in service as he did not want to receive punishment for doing so or have the stigma of being a bad soldier.  Therefore, he claims that service connection for stomach ulcers and a skin disorder is warranted.

In support of the Veteran's claim, in the March 2014 written correspondence by his spouse, P.J., she reported that she noticed the Veteran suffered from skin rashes usually after showering, and his skin would occasionally turn red for what appeared to be no reason.  She further reported that, just after they married in March 1976, the Veteran had pityriasis rosea and had to be treated by a dermatologist for several weeks.  Additionally, P.J. indicated that the Veteran developed tumors on his face and temples that were determined to be cancer and were subsequently removed.  She further indicated that the Veteran was treated for skin cancers and went through at least two total face skin peels and developed skin cancer on his left forearm that was removed in approximately 2012.  In a March 2017 written correspondence by the Veteran's sister, L.B., she reported that once the Veteran returned home, he had skin moles that started appearing on his forehead and hairline.  

As previously noted, the Veteran is presumed to have been exposed to herbicide agents coincident with his service in Vietnam.  Additionally, his service treatment records (STRs) include a June 1968 STR that indicates what appears to be the Veteran's complaint of nausea and vomiting.  Such record further indicates that he was given Maalox for treatment.  A December 1968 STR reports that the Veteran developed gastric disturbances.  A July 1969 STR reveals that the Veteran had ringworm in his crotch area and arm in an early stage.

The Veteran's post-service VA treatment records note assessments of actinic keratosis and seborrheic keratosis in June 2014.  An additional June 2014 VA treatment record reveals assessments of gastroesophageal reflux disease (GERD) and a skin rash.  Furthermore, the Veteran's post-service private treatment records reveal treatment for his skin from October 1990 to January 2003.  A July 2001 private treatment record indicates a diagnosis of chondrodermatitis nodularis helicis of the right ear.  A September 1998 private treatment record reports the Veteran's complaint of mild nausea at time with an assessment of history of hiatal hernia.  Private treatment records dated from October 1999 to March 2009 note an assessment of GERD.  A February 2000 private treatment record reveals an assessment of contact dermatitis and a September 2002 private treatment record indicates an assessment of tinea dermatitis.  

In the instant case, the Board finds that, in light of the Veteran's VA and private treatment records showing a current diagnosis of a stomach disorder and a skin disorder, his in-service symptoms related to his skin and stomach, confirmation of the Veteran's exposure to herbicide agents during service, STRs reflecting complaints and findings referable to skin and stomach disorder, and the Veteran's, his spouse's, and his sister's report of a continuity of skin and stomach symptomatology, a remand is necessary in order to afford the Veteran a VA examination so as to determine whether his stomach disorder and skin disorder are related to his presumed exposure to herbicide agents while serving in Vietnam.

All Claims 

While on remand, the Veteran should be given an opportunity to identify any records relevant to his claims that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disorder has on the Veteran's social and occupational functioning.  He or she should consider such findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in April 2010, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include in his updated VA treatment records, and at his April 2017 Board hearing. 

A rationale for any opinion offered should be provided.

3.  Return the record to the VA examiner who conducted the Veteran's April 2010 audiological examination for an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the April 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  

Following a review of all the relevant evidence, to include the aforementioned in-service audiograms as converted to ISO-ANSI units, the examiner is requested to address the following inquiries:

(A) Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss is related to his military service, to include his acknowledged in-service noise exposure as a Light Weapons Infantryman or any incident of his combat service.  

In offering such opinion, the examiner should accept as true the Veteran's in-service noise exposure as such are consistent with the circumstances of his documented combat service.  Additionally, the examiner should consider the line of research conducted by Dr. Sharon G. Kujawa (as noted above) regarding delayed onset hearing loss.

The examiner is advised that the opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's STRs.  

(B)  Did the Veteran's bilateral hearing loss manifest within one year of his service discharge in December 1969, i.e., by December 1970.  If so, please describe the manifestations. 

In offering the foregoing opinion, the examiner should consider the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's bilateral hearing loss.  

A rationale for any opinion offered should be provided.

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is related to the Veteran's active duty service, to include his in-service sleeping pattern while on guard duty.  

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran concerning his in-service sleeping patterns, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

A rationale for any opinion offered should be provided.

5.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his hypertension.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is related to the Veteran's active duty service, to include his acknowledged exposure to herbicide agents and/or his stressful incidents while in Vietnam.  

(B) Did the Veteran's hypertension manifest within one year of his service discharge in December 1969, i.e., by December 1970.  If so, please describe the manifestations. 

In offering the foregoing opinions, the examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran concerning his stressful incidents while in Vietnam, as well as his post-service symptomatology, NAS's determination that hypertension is in the "Limited or Suggestive Evidence" category pertinent to its relationship to herbicide agents, accepted medical principles, and objective medical findings. 

A rationale for any opinion offered should be provided.

6.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his stomach disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all stomach disorders found to be present. 

(B) For each currently diagnosed stomach disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's active duty service, to include his acknowledged exposure to herbicide agents and/or his in-service stomach complaints as detailed above.  

A rationale for any opinion offered should be provided.

7.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his skin disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all skin disorders found to be present. 

(B) For each currently diagnosed skin disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's active duty service, to include his acknowledged exposure to herbicide agents and/or his in-service skin complaints as detailed above.  

A rationale for any opinion offered should be provided.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




